Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The metes and bounds of claims 1-16 are generally vague and indefinite for the reason that applicant inferentially claims many of the components of the assembled body such as “frames”, “male joint”, “female interface”, “a ridge”, etc…. The format of the claims makes it unclear as to what is the metes and bounds of the claimed assembled body in claim 1 or the female connector and male connector of claims 13 and 15.  To overcome such vagueness,  examiner suggest for example replacing the preamble language of claims 1, 13, and 15 with  “An assembled body comprising frames, at least one male joint, and at least one female interface, wherein the assembled body is assembled by splicing the frames through the male joint and the female interface, wherein:….” .  The below examination considers claims 1-16 as having all of the combinations of components recited. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13, and 15 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Payne (US Patent no. 9435136). Regarding claims 1, 13, and 15,  Payne discloses an assembled body (figures 1, 5, and 7) assembled by splicing frames (114, figures 1, 5) through male joint (702, figure 7) and female interface (112, figure 7), wherein: the male joint (702, figure 7) comprises a first group of two traverse plates (702a, figure 7) parallel to each other and an upright plate (U, see examiner’s markup below) connecting to the two traverse plates (702a) in a direction perpendicular to the traverse plates; a stopping edge (S, see illustration below) and a locating protrusion (702b) are provided on an outer surface of each of the two traverse plates, the stopping edge (S) extends in a first direction parallel to a ridge (R, see illustration below) where the traverse plates (702a) intersect with the upright plate (U, see examiner’s markup below), and the locating protrusion (107b) extends in a second direction orthogonal to the first direction; the female interface (112, figure 7) comprises two horizontal plates (H, see examiner’s markup below) parallel to each other and a vertical plate (112c, figure 7) connecting to the two horizontal plates in a direction perpendicular to the horizontal plates, the two horizontal plates (H, see examiner’s markup below) and the vertical plate (112c, figure 7) form a first U-shape recess (112b, figure 7), and an inner surface of each of the two horizontal plates is provided with a stopping groove (112e, figure 7) and a locating slot (112d) adapted for retaining the stopping edge (S, see examiner’s markup below) and the locating protrusion (702b, figure 7) respectively; and the male joint (702) is adapted to engage with the female interface (112) when the two traverse plates (702a) are inserted into the U-shape recess (112b, figure 7) of the female interface (112), the stopping edge (S, see examiner’s markup below) is located in the stopping groove (112e), and the locating protrusion (702b) is located in the locating slot (112d).  

    PNG
    media_image1.png
    507
    813
    media_image1.png
    Greyscale

Regarding claim 2, Payne discloses wherein the male joint (702, figure 7) and the female interface (112) are detachable from the frames (114).  
Regarding claim 5, Payne discloses wherein the male joint (702) is arranged on a male connecting part (702), and the female interface (112) is arranged on a female connecting part (112).  
Claims 3, 4, 6-12, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited prior art of record further demonstrate connectors for assembled bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc